Citation Nr: 1549871	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO. 11-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable rating for a right leg calf injury, muscle group XI.

2. Entitlement to service connection for arthritis of the bilateral knees, ankles, shoulders and wrists, to include rheumatoid arthritis, post-traumatic arthritis and osteoarthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Board notes that a June 2010 private medical opinion indicated that the Veteran was unable to work.  However, this inability was not ascribed to his service-connected disabilities. Further, during his more recent June 2015 VA examination the Veteran indicated that he was employed as recently as January 2013, clearly showing that the Veteran has worked since the June 2010 opinion was written. No evidence of unemployability due to service-connected disabilities after January 2013 has been submitted. As such, the issue of TDIU has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.

There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Board remanded the issues on appeal for additional development in November 2013 and September 2013. The directives as they pertained to the increased rating claim having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for arthritis of the bilateral knees, ankles, shoulders and wrists is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's right calf disability has been manifested by pain, stiffness, soreness, swelling, tenderness, a small puncture wound on the anterior aspect of the right calf, and a history of debridement with no residuals; resulting in slight muscle disability. A moderate, moderately severe, or severe muscle disability has not been shown.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a right calf disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.56, 4.73, Diagnostic Code 5311 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in March 2010 and December 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations of the Veteran. 

The Board notes that the December 2013 examiner did not review the entire claims file in conjunction with the examination. However, a failure to review the claims file does not immediately render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examination is adequate so long as the examiner was apprised of a sufficient number of the relevant facts so as to be able to render an informed opinion. Id. Where an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Thus, the December 2013 examiner need only have been apprised of a sufficient number of relevant facts so as to be able to adequately assess the current severity of the right calf disability.

Here, the examiner noted the Veteran's subjective reports of the symptoms he experiences, as well as his history of the injury, and conducted an objective medical examination. Further, the examiner indicated that he reviewed the Veteran's VA treatment records. Between the Veteran's provided history, his own examination, and the treatment records, the Board finds that the examiner had a sufficient understanding of the relevant facts to provide an adequate opinion regarding the current severity of the right calf disability. Therefore, the examination report is adequate despite the failure to review the entire claims file.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for a right calf disability. See Nieves-Rodriguez, 22 Vet. App. at 302-05; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco, 7 Vet. App. at 58. That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's right leg calf disability is currently assigned a noncompensable rating under Diagnostic Code 5311, for impairment of Muscle Group XI, which includes the muscles of the calf. 38 C.F.R. § 4.73, Diagnostic Code 5311. In rating muscle disabilities, the nature of the initial injury, the history and complaints related to the disability, and the objective findings on examination are all considered. See 38 C.F.R. § 4.56(d). Slight impairment is not compensable. Id. Moderate impairment is rated 10 percent disabling. Id. Moderately severe impairment is 20 percent disabling, while severe impairment is rated 30 percent disabling. Id. 

A slight muscle disability is characterized by a simple wound of muscle without debridement or infection. 38 C.F.R. § 4.56(d)(1)(i). The history is of a superficial wound in service with brief treatment and return to duty, healing with good functional results, and no cardinal signs and symptoms of muscle disability. 38 C.F.R. § 4.56(d)(1)(ii). Cardinal signs of muscle disability consist of loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c). Objective findings commensurate with a slight disability include minimal scar, no impairment of function or retained foreign bodies, and no evidence of fascial defect, atrophy or impaired tonus. 38 C.F.R. § 4.56(d)(1)(iii).

A moderate muscle disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 38 C.F.R. § 4.56(d)(2)(i). The history shows a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. 38 C.F.R. § 4.56(d)(2)(ii). Objective findings consisted of entrance and exit scars, small or liner, indicating a short track of the missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue. 38 C.F.R. § 4.56(d)(2)(iii).
A moderately severe disability of the muscles in characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile with debridement, prolonged infection, or sloughing of soft parts and intramuscular scarring. 38 C.F.R. § 4.56(d)(3)(i). The history shows hospitalization for a prolonged period for treatment of the wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, inability to keep up with work requirements. 38 C.F.R. § 4.56(d)(3)(ii). Objective findings include entrance and exit scars indicating the track of the missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles as compared with the sound side, and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3)(iii).

A severe disability of the muscles consists of a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring. 38 C.F.R. § 4.56(d)(4)(i). There is a history showing hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements. 38 C.F.R. § 4.56(d)(4)(ii). 

Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track, loss of deep fascia or muscle substance on palpation or soft flabby muscles in the wound area, and abnormal swelling and hardening or the muscles in contraction. 38 C.F.R. § 4.56(d)(4)(iii). Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment. Id. 

If present the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and (g) induration or atrophy of an entire muscle following simple piercing by a projectile. Id.

The Veteran contends he is entitled to a compensable rating for his right calf injury. During the period on appeal, the Veteran has complained of pain, soreness, swelling and stiffness affecting his right calf, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Turning to the medical evidence, the Veteran was provided with examinations of his right calf in March 2010 and December 2013. The March 2010 examiner noted subjective complaints of pain, stiffness, soreness and swelling. The examiner noted that based on treatment records the underlying wound was debrided and cleaned, with no subsequent surgeries. On objective examination a small punctate wound on the anterior aspect of the right calf was noted, with no corresponding exit wound noted to be present. Tenderness, soreness, swelling and pain were noted, but the examiner found no evidence of muscle, artery, nerve, bone, or joint damage. Muscle strength was noted to be excellent. Range of motion of the ankle was noted to be from 10 degrees dorsiflexion to 30 degrees plantar flexion, with pain after repetition but no further loss of motion.

The December 2013 examiner noted subjective complaints of pain from the Veteran, but further noted that the Veteran denied symptoms of fatigue. On objective examination muscle strength in all groups, and specifically muscle group XI, was noted to be normal, with no evidence of muscle atrophy. The examiner noted minimal scarring associated with the injury that did not cause any limitation of function of the affected part. Loss of use was not found to be present.

The examiner found there to be no evidence of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal swelling and hardness in contraction, foreign bodies, scar adhesion, diminished muscle excitability, adaptive contraction, or induration. Overall, the examiner noted the Veteran's symptoms and level of impairment to be slight.

The Board notes that the examiner noted a history of fatigue-pain, which is a cardinal sign or symptom of muscle disability. 38 C.F.R. § 4.56(c). However, as noted above, the examiner later specifically noted that the Veteran denied any symptoms of fatigue, and affirmatively found in his concluding statements that there was no evidence of fatigue-pain, as opposed to just pain, on examination. In reading the examination report as a whole, it is clear that the examiner's notation of fatigue-pain initially was for the purposes of memorializing the Veteran's recited history of pain, and not a finding that the Veteran's right calf disability was manifested by a history of fatigue-pain, which is a cardinal sign or symptoms of muscle disability. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).

Service treatment records from July 1967, approximately when the Veteran sustained his in-service right leg calf injury, reflect that the wound healed normally. No complications during the healing process were noted to be present, nor are there any notations reflecting the cardinal signs or symptoms of muscle disability. VA and private treatment records reflect continued treatment for a right calf disability, but are silent for any indication that the disability is or has been manifested by the cardinal signs or symptoms of muscle disability. There is no indication of fascial defect, atrophy, impaired tonus, foreign bodies, or impairment of function. There is no evidence that the examination reports are not competent or credible, and as they are based on accurate facts the Board finds they are entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05

Based on the evidence of record, an initial compensable rating for the Veteran's right leg calf disability is not warranted, as the objective findings and history of the injury do not more nearly approximate the level of severity contemplated the 10 percent rating for a moderate muscle injury. There is no in-service evidence of any of the cardinal signs or symptoms following treatment for the Veteran's injury in July 1967, with the records in fact showing that the Veteran's wound appeared to heal well with no complications. While debridement was noted in service, there is no in-service or post-service evidence of any residuals associated with it. Post-service treatment records fail to show that the wound has a history of any of the cardinal signs or symptoms of muscle disability, with the Veteran only complaining of pain, stiffness and soreness.

On objective examination the examiners found specifically that there was no evidence of loss of deep fascia or muscle substance, or impairment of muscle tonus, loss of power or lowered threshold of fatigue, nor has the Veteran complained of these symptoms or other symptoms of similar severity. The March 2010 and December 2013 examiners found no evidence of any other cardinal signs or symptom, and the December 2013 examiner specifically indicated that the muscle disability overall was slight in nature. In short, the evidence, as a whole, does not demonstrate moderate, moderately severe or severe disability. As such, based on the nature and history of the injury and the current objective findings, the Board finds that an initial compensable rating for a right leg calf disability is not warranted. 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5311. 

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. There is no other evidence of involvement of muscle groups of the lower extremity. 38 C.F.R. § 4.73, Diagnostic Codes 5310, 5312. The Veteran's corresponding right leg calf scar was assigned a noncompensable rating in June 2015, and therefore that aspect of the injury is fully contemplated by its currently assigned rating. There is no medical evidence of neurological involvement, with the March 2010 VA examiner specifically finding as such, and thus higher or separate compensable ratings based on neurologic involvement are not warranted. 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8530, 8620-8630, 8720-8730. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial compensable rating for the Veteran's service-connected right leg calf disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor the second Thun element is satisfied here. The Veteran's right leg calf disability is manifested by pain, stiffness, soreness, swelling, tenderness, a small puncture wound on the anterior aspect of the right calf, and a history of debridement with no residuals. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for muscle injuries. See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5311. For all muscle injuries, the rating schedule directly contemplates symptoms such as fatigue-pain, loss of power, weakness, lowered threshold of fatigue, impairment or coordination and uncertainty of movement, as well as the severity of the initial injury, the history of the injury and the current objective findings. 38 C.F.R. § 4.56(c), (d)(1)-(4). In summary, the schedular criteria for muscle disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates functional loss for muscle disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. 38 C.F.R. § 4.56(d)(1)(i)-(iii). In short, there is nothing exceptional or unusual about the Veteran's right calf disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right calf disability has caused marked absence from work or has resulted in any hospitalizations. Therefore, the right calf disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a right leg calf disability and right calf surgical scars. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's right leg calf disability combines or interacts with his other service-connected disability in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable rating for a right leg calf disability, muscle group XI, is denied.


REMAND

The Veteran's claim was most recently remanded by the Board in September 2014 so that a VA examination could be provided. The Board specifically requested that the examiner identify all current arthritis conditions, and stated that for each identified condition the examiner should provide an opinion as to whether the condition was etiologically related to the Veteran's service or manifested within the first year following the Veteran's separation from service. While the examiner did adequately address the issue of direct service connection for the identified disabilities, specifically rheumatoid arthritis and osteoarthritis of the knees and right foot, the examiner did not address whether there was evidence of manifestation of these disabilities within the first year following the Veteran's separation. 

Further, while the examiner adequately and specifically addressed the noted rheumatoid arthritis and the osteoarthritis of the foot and bilateral knees, the examiner did not address the Veteran's diagnosis of osteoarthritis of the bilateral shoulders, which is noted on an August 2009 private treatment record. As such, the Board finds it must remand the claim so that the questions concerning presumptive service connection for all diagnosed arthritis disabilities and direct service connection for bilateral shoulder osteoarthritis can be addressed. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the June 2015 VA examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's diagnosed arthritis conditions, to include rheumatoid arthritis and osteoarthritis of the foot, bilateral knees and bilateral shoulders, manifested within one year of the Veteran's discharge from service in January 1968?

If so, the examiner should describe the manifestation. The examiner should consider the Veteran's assertions that he began to experience joint pain while in service and that the joint pain has progressed since then.

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's arthritis of the bilateral shoulders is related to his active duty service, to include parachute jumps?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however attention is invited to August 2009 private treatment records reflecting a diagnosis of osteoarthritic changes of the bilateral shoulders based on imaging results.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


